Citation Nr: 9919305	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-08 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a compensable initial rating for 
chondromalacia of the right knee.

2.  Entitlement to a compensable initial rating for 
chondromalacia of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for epididymitis.

4.  Entitlement to an initial rating in excess of 10 percent 
for emphysema with asthma.

5.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a chip fracture of the right thumb.

6.  Entitlement to service connection for a left shoulder 
disability.



REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from November 1970 to 
November 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Fort Harrison Regional Office (RO).  

By October 1995 rating decision, the RO, inter alia, denied 
service connection for disabilities of the left and right 
shoulder.  In addition, the RO granted service connection for 
several disabilities, assigning the following initial 
disability ratings:  chondromalacia of the left knee (zero 
percent), chondromalacia of the right knee (zero percent), 
epididymitis (zero percent), emphysema with asthma (10 
percent disabling), and residuals of a chip fracture of the 
right thumb (zero percent), all effective December 1, 1994, 
the day following the date of the veteran's separation from 
active service.  The veteran appealed the decision set forth 
above, including the initial ratings assigned by the RO.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In February 1996, he and his spouse testified before a local 
Hearing Officer at the RO.  By rating decision in September 
1996, the RO granted service connection for subacromial 
supraspinatus tendonitis of the right shoulder, assigning it 
an initial 10 percent rating.  That grant of service 
connection constitutes a full award of the benefit sought on 
appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. 
Cir. 1997).  However, in December 1996, the veteran disagreed 
with the initial 10 percent rating assigned by the RO.  As a 
Statement of the Case on this matter has not been issued, 
additional action by the RO is now required as set forth 
below in the Remand portion of this decision.  Manlincon v. 
West, 12 Vet. App. 328 (1999).

Also in the September 1996 rating decision, the RO increased 
the ratings for the veteran's epididymitis and right thumb 
disability from zero to 10 percent, effective December 1, 
1994.  Although increased ratings for these disabilities have 
been granted, the issues of entitlement to initial ratings in 
excess of 10 percent for epididymitis and a right thumb 
disability remain on appeal, as the maximum schedular rating 
has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

It is noted that, in connection with his current appeal, the 
veteran requested and was scheduled for a July 1998 personal 
hearing before a Member of the Board at the RO.  By June 1998 
letter, however, he indicated that he wished to cancel his 
July 1998 travel Board hearing.  By July 1998 letter, the RO 
contacted the veteran and asked him if he wished to 
reschedule his hearing.  As he failed to respond to the RO 
letter, the Board will proceed with consideration of his 
appeal.  

In his December 1995 substantive appeal, the veteran raised a 
claim of service connection for residuals of frostbite.  This 
matter has not yet been addressed by the RO.  As the claim is 
not inextricably intertwined with the issues now on appeal 
and it has not yet been adjudicated, it is referred to the RO 
for initial consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims for increased ratings for 
his right and left knee disabilities and his right thumb 
disability has been obtained by the RO.

2.  The veteran's chondromalacia of the right knee has been 
manifested, since separation from service, by subjective 
complaints of pain and swelling with activity or kneeling; 
objective findings include very minimal subpatellar crepitus, 
but no objective evidence of instability, arthritis, 
limitation of motion, or pain on motion.

3.  His chondromalacia of the left knee has been manifested, 
since separation from service, by subjective complaints of 
episodes of forward giving way, pain and swelling with 
activity or kneeling; objective findings include very minimal 
subpatellar crepitus but no objective evidence of 
instability, arthritis, limitation of motion, or pain on 
motion.

4.  His right thumb disability has been manifested, since 
separation from service, by subjective complaints of pain and 
functional limitation, with objective findings of very slight 
tenderness of the right thenar pad, but no objective evidence 
of loss of motion, ankylosis, arthritis, or loss of function.

5.  The record contains no competent (medical) evidence of a 
current diagnosis of a left shoulder disability which is 
causally related to the veteran's active service, any 
incident therein, or any reported continuous symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for chondromalacia 
of the right knee have not been met at any time since the 
effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5262 (1998).

2.  The criteria for a compensable rating for chondromalacia 
of the left knee have not been met at any point since the 
effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5262 (1998). 

3.  The criteria for a rating in excess of 10 percent for 
residuals of a chip fracture of the right thumb have not been 
met at any point since the effective date of the grant of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5224 (1998). 

4.  The claim of service connection for a left shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's August 1970 military enlistment medical 
examination report is negative for pertinent complaints or 
abnormalities.  A review of the in-service medical records 
shows that in August 1976, he was treated for a left knee 
laceration which reportedly healed well.  On examination in 
August 1977, the veteran reported that in September 1976, he 
had injured his right leg in a rafting accident and 
occasionally experienced pain around the knee when driving or 
riding horses.  Physical examination was normal.  In March 
1978, he reported right knee aching; physical examination 
showed no obvious abnormalities and the ligaments appeared 
intact.  In December 1978, he complained of right knee pain 
and stated that he had experienced episodes of "giving 
out."  The assessment was rule out internal derangement of 
the right knee.  

In January 1979, he sought treatment for a two year history 
of bilateral knee pain; the assessment was chondromalacia of 
the knees, right greater than left.  On biennial examination 
in December 1979, the upper extremities were clinically 
normal.  The diagnoses included chondromalacia, both knees, 
right greater than left.  It was noted that X-ray examination 
of the knees was normal.  On periodic examinations in January 
1983 and June 1987, physical examination of the upper and 
lower extremities was normal.  

In September 1987, the veteran was seen for pain in both 
shoulders for the last six months.  Physical examination 
showed that his shoulders had full range of motion with 
normal strength.  The assessment was arthritis of both 
shoulders, although X-ray examination was not conducted.  In 
April 1988, he was seen after he hit his right thumb against 
the wall.  X-ray examination showed a small metaphyseal chip 
fracture, technically representing a Salter II injury 
involving he first distal phalanx.  The service medical 
records contain no further record of complaints or 
abnormalities pertaining to the right thumb.  

In July 1988, he was seen for an achy left knee.  Physical 
examination showed full range of motion with no pain or 
instability.  The assessment was mild medial meniscal strain.  
A total body bone scan in September 1988 was normal.  In 
October 1992, the veteran reported right knee pain and 
swelling.  He stated that he had been kneeling for an 
extended period of time the previous night and currently had 
swelling and tenderness in the right knee.  Physical 
examination showed mild swelling below the kneecap but no 
erythema.  The right knee had full range of motion and was 
stable to varus and valgus stresses.  X-ray examination was 
also normal.  The diagnosis was right knee pressure injury; 
no complaints or findings pertaining to the left knee were 
recorded.  On a subsequent physical therapy consultation, he 
had similar complaints; the assessment was right MCL strain, 
resolving.  In November 1993, he reported right knee pain 
over the past several days.  On examination, range of motion 
of the right knee was decreased somewhat as compared to the 
left.  The record shows that the veteran did not undergo a 
military separation medical examination.  

Following his separation from service, the veteran was 
afforded a VA medical examination in January 1995.  He 
reported that during his period of service, he had fallen on 
numerous occasions, sustaining injuries to both his knees.  
He stated that he had been told by his treating physicians 
that he had bilateral patellofemoral syndrome.  He reported 
that his current symptoms consisted of popping knees and pain 
on kneeling; he explained that since he was a mechanic, he 
had to use pads on his knees or sit to do his work because he 
was unable to kneel without pain.  Examination of the right 
knee showed good function of the medial and collateral 
lateral ligaments.  Lachman's and anterior drawer signs were 
negative, bilaterally and there was very minimal subpatellar 
crepitus bilaterally, with no pain over the subpatellar 
tendon.  The left knee was also negative on examination and 
all ligaments were intact.  The examiner noted that there was 
no pain on motion on examination.  X-ray study of the knees 
was normal with no evidence of arthritis.  

In addition to his knee complaints, the veteran also reported 
problems with his right shoulder.  Specifically, he stated 
that he began to experience right shoulder pain and limited 
motion following an electric shock accident.  He stated that 
he was told that he had arthritic degeneration of the right 
shoulder.  No complaints regarding the left shoulder were 
recorded and physical examination of the upper extremities 
was normal.  The examiner indicated that there was no pain on 
motion of the left shoulder as compared to the right.  

With respect to his right thumb, the veteran reported that he 
had sustained a chip fracture of his right thumb in service 
when he hit it with an object.  He stated that it eventually 
healed, although currently if he tried to use it or squeeze 
it, he experienced pain.  He also stated that if he overdid 
any lifting or used a hammer, he experienced thumb pain.  The 
examiner indicated there was nothing wrong with the veteran's 
right thumb on physical examination, and X-ray examination 
was normal.  

In February 1996, the veteran testified at a hearing that, 
although he had serious problems with his right shoulder, his 
left shoulder was "not too bad."  He indicated that his 
left shoulder had given him problems in the past when he 
overused it, but that it usually felt pretty good.  Regarding 
his right thumb, he indicated that he had had difficulty 
using it to perform certain tasks such as removing bolts and 
twisting the lids of jars.  He stated that his thumb motion 
was not limited, and that his functional limitations were due 
to pain.  Regarding his left knee, he indicated that he 
experienced pain, popping, and swelling, especially with 
increased activity or kneeling.  He stated that if he knelt 
too long in one position, his left knee produced sharp pain 
and "kind of give out of me a little bit."  He explained 
that his instability was not lateral in nature, but rather 
forward instability.  He indicated that he occasionally wore 
an elastic brace on his left knee.  Regarding his right knee, 
he stated that he did not have any instability, but 
experienced some swelling and crepitus.  He explained that 
his knee pain (both the right and left) was not constant, but 
was brought on by kneeling, walking down hills, and the like.  
He indicated that due to his knee disabilities, he had had to 
give up his job working with automobiles.  

In support of his claim, the veteran submitted a private 
August 1994 neurological examination report showing that he 
was examined in connection with his complaints of multiple 
pain syndromes, including low back and neck, as well as right 
hand numbness.  No complaints or abnormalities pertaining to 
the left shoulder, the knees or right thumb were recorded.

VA outpatient treatment records show that in August 1995, the 
veteran sought treatment for several complaints, including 
right shoulder pain.  No complaints regarding the left 
shoulder were noted.  

In March 1996, the veteran underwent a fee basis orthopedic 
examination.  He reported that during his period of service, 
he had injured his right thumb in a fall; he stated that he 
subsequently reinjured it while operating a heavy drill.  He 
stated that he currently experienced right thumb pain, 
specifically over the level of the flexor tendon.  He denied 
pain on motion.  No complaints pertaining to the left 
shoulder were recorded.  On examination, the veteran was 
noted to be right handed.  He had full and normal range of 
motion of the left shoulder, with no evidence of atrophy of 
the biceps or upper forearm.  He had very slight tenderness 
of the right thenar pad.  Range of motion of the knees was 
normal.  Deep tendon reflexes were 2/5 and equal.  
Circumference of the thighs and calves were equal.  There was 
no specific muscle weakness of the ankle or toes.  The 
impressions included contusion to the right thenar pad.

In December 1996, the veteran again underwent a fee basis 
orthopedic examination.  The examiner noted that the veteran 
had no limp and was able to sit, stand, and move about 
without difficulty.  Physical examination showed that 
abduction of the shoulders was 90 degrees on the right and 
135 degrees on the left.  Forward flexion was to 90 degrees 
on the right and to 150 on the left.  External rotation was 
to 30 degrees on the right and 35 degrees on the left.  
Internal rotation of the shoulders was to 100 degrees on the 
right and 110 degrees of the left.  The veteran complained of 
pain on motion of the right shoulder, but not on the left.  
Range of motion of the knees was normal to 155 degrees of 
flexion.  There was slight subpatellar crepitation of the 
right knee cap.  Circumference of the thigh and calf was 
equal.  Collateral and cruciate ligaments were intact and 
there was no evidence of effusion.  Lachman's and McMurray's 
tests were negative, bilaterally.  X-ray examination of the 
knees showed a slightly more narrowed cartilage space of the 
medial compartment of the right knee than the left.  Lateral 
views showed normal patella/femoral relationships without 
evidence of degenerative change.  The diagnoses included 
minimal subpatellar chondromalacia, right knee.  

II.  Increased rating claims

Initially, the Board finds that the veteran's claims for 
increased ratings are well-grounded within the meaning of 38 
U.S.C.A. 5107.  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking increased ratings, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Since the veteran has submitted well-grounded claims, VA has 
a duty to assist in the development of facts pertinent to the 
claims.  38 U.S.C.A. 5107(a).  Consistent with such duty, he 
was afforded VA and fee-basis medical examination in January 
1995, March 1996, and December 1996.  The Board finds the 
examination reports are thorough and adequately address the 
pertinent criteria set forth in the Rating Schedule.  Cf. 
Massey v. Brown, 7 Vet. App. 204 (1994).  Also, he has not 
identified any outstanding, relevant evidence which may 
support his claims.  Thus, all relevant facts have been 
adequately developed to the extent possible in this case.
Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

The assignment of a particular Diagnostic Code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

Once an appropriate Diagnostic Code has been chosen, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (1998).

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Disabilities in joints such as the knee reside in reductions 
of their normal excursion of movements in different planes.  
Factors include: limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  As the provisions of 38 C.F.R. 
§§ 4.40, 4.45 are applicable to diagnostic codes based on 
limitation of motion; they are not applicable to evaluations 
made pursuant to Diagnostic Code 5257.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  More recently, however, the Court determined 
that the above is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of 
initial award, separate ratings can be assigned for separate 
periods based on the facts found, a practice known as 
"staged" ratings.  Fenderson, 12 Vet. App. at 126.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Right and left knee disabilities

Traumatic arthritis established by X-ray evidence will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (1998).

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees is 0 percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited 15 degrees 
is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 5 degrees is 0 
percent; extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II (1998).

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257, pertaining to other impairment of the knee, a 10 
percent disability rating is warranted for slight impairment 
(i.e. recurrent subluxation or lateral instability) of the 
knee.  A 20 percent rating contemplates a moderate degree of 
impairment and a maximum 30 percent rating is warranted for a 
severe degree of impairment to the knee.  

VA General Counsel has also determined that a claimant with 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§ 4.14.  VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997).  Therefore, if the veteran exhibits both recurrent 
subluxation/lateral instability, as well as arthritis, and 
limitation of motion of the left and/or right knee, then he 
is entitled to consideration of separate disability ratings 
under Diagnostic Codes 5003 and 5257 for each knee.

In addition, there are other Diagnostic Codes that relate to 
impairment of the knee; the veteran is entitled to be rated 
under the Diagnostic Code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  When the knee is ankylosed in a favorable angle 
in full extension, or in slight flexion between zero degrees 
and 10 degrees, a 30 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5256 (1998).  When there is 
evidence of dislocation of the semilunar cartilage of the 
knee with frequent episodes of locking, pain and effusion 
into the joint, a 20 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5258 (1998).  

Additionally, where there is malunion of the tibia and fibula 
of either lower extremity, a 10 percent evaluation is 
warranted when the disability results in slight knee or ankle 
disability.  A 20 percent evaluation requires that the 
malunion produce moderate knee or ankle disability.  A 30 
percent evaluation requires that the malunion produce marked 
knee or ankle disability.  38 C.F.R. Part 4, Diagnostic Code 
5262 (1998).

In this case, the RO has evaluated the veteran's right and 
left knee chondromalacia by analogy under the provisions of 
5010-5260, pertaining to limitation of flexion of the leg.  
To warrant a compensable evaluation under this code, the 
evidence must show limitation of flexion to 45 degrees.  In 
addition, under Diagnostic Code 5261, a compensable 
evaluation is warranted if extension is limited to 10 
degrees.  However, as set forth above, the post-service 
medical evidence is negative for any limitation of motion of 
either knee.  On examinations in January 1995 and December 
1996, there was no limitation of knee motion, bilaterally, 
and the veteran denied pain on motion.  Thus, the criteria 
for a compensable rating under these codes have not been met.  

In that regard, the Board has considered the holding of the 
Court in Hicks v. Brown, 8 Vet. App. 417 (1995), to the 
effect that that once degenerative arthritis is established 
by X-ray evidence, where there is no limitation of motion, a 
compensable rating may nonetheless be assigned if there is X-
ray evidence of the involvement of 2 or more major joints or 
2 or more minor joint groups.  The Court noted that 
"Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."  However, in this case, there 
has been no X-ray evidence of arthritis in either knee.  
Moreover, the veteran has denied (and the medical evidence 
has not shown) painful motion.  Thus, a compensable rating is 
not warranted.

In addition, the Board has considered all other potentially 
applicable provisions, but finds that a compensable 
evaluation is not warranted, even with application of an 
alternative diagnostic code.

Specifically, to warrant a compensable rating under 
Diagnostic Code 5257, there must be evidence of slight 
impairment of the left knee based on recurrent subluxation or 
lateral instability.  While the veteran has reported 
occasional episodes of forward instability in the left knee, 
the objective medical evidence of record has consistently 
failed to document impairment of either knee due to recurrent 
subluxation or lateral instability.  In view of the 
foregoing, the Board finds that the criteria for a 
compensable rating is not warranted under Diagnostic Code 
5257 for either knee.  As the veteran does not meet the 
criteria for a zero percent rating for lateral 
instability/subluxation, there is no basis on which to assign 
separate ratings under Codes 5257 and 5003.  VA O.G.C. Prec. 
Op. No. 23-97.

In addition, there is no objective medical evidence of record 
demonstrating the following:  ankylosis of either knee, 
(Diagnostic Code 5256); a dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint (Diagnostic Code 5258); or malunion of the tibia and 
fibula of either lower extremity (Diagnostic Code 5262 
(1998).  Thus, a compensable rating is not warranted under 
these provisions.

In reaching this decision, the Board has also considered the 
"functional loss" attributable to the veteran's left and 
right knee disabilities under 38 C.F.R. §§ 4.40 and 4.45; 
DeLuca, 8 Vet. App. 202, 206 (1995).  In that regard, the 
veteran has reported that he experiences pain and swelling 
after periods of prolonged kneeling or with activities such 
as climbing stairs, etc.  However, on most recent examination 
in December 1996, the examiner noted that the veteran had no 
limp and was able to sit, stand, and move about without 
difficulty.  In addition, the presence of other factors 
enumerated in these regulations have not been demonstrated by 
objective medical evidence.  Thus, a compensable rating is 
not warranted for either knee.

In summary, the evidence of record demonstrates that the 
veteran has full range of motion in his knees with no 
evidence of arthritis, subluxation, lateral instability, or 
dislocated semilunar cartilage with frequent episodes of 
locking and pain.  Having identified no condition in the 
objective medical evidence of record warranting a compensable 
evaluation, in the opinion of the Board, the veteran's left 
and right knee disabilities do not justify compensable 
ratings.

Right thumb disability

The veteran's right thumb disability is currently evaluated 
by analogy under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (1998), which provides for a 10 percent 
evaluation where there is favorable ankylosis of a thumb.  A 
20 percent evaluation is warranted under this diagnostic code 
where there is unfavorable ankylosis.  The determination of 
whether ankylosis is favorable or unfavorable depends upon 
whether the veteran can bring his thumb to within two inches 
(5.1 centimeters) of the transverse fold of the palm.  38 
C.F.R. § 4.71a, Notes preceding Diagnostic Code 5220 (1998).

In this case, the Board finds that a rating in excess of 10 
percent for the veteran's right thumb disability is not 
warranted.  The service medical records reflect that the 
veteran was treated for his right thumb on one occasion in 
service, immediately following the April 1988 injury.  The 
remaining service medical records contain no further record 
of complaints or abnormalities pertaining to the right thumb

Likewise the post-service medical evidence fails to document 
a disability of the right thumb productive of a rating in 
excess of 10 percent.  For example, on VA medical examination 
in January 1995, the examiner indicated that he could find 
nothing wrong with the veteran's right thumb on physical 
examination.  In addition, X-ray examination was normal, with 
no evidence of arthritis.  Likewise, on fee basis orthopedic 
examination in March 1996, the veteran had no pain on motion; 
the only abnormality noted was tenderness over the right 
thenar pad.  Based on the foregoing, the Board finds that the 
criteria for a 20 percent rating have not been met.  38 
C.F.R. § 4.71a, Diagnostic Code 5224 (1998).

Despite the fact that there is no medical evidence of record 
indicating that the veteran's right thumb is ankylosed either 
favorably or unfavorably as required by Diagnostic Code 5224, 
the Board notes that the veteran has reported subjective 
right thumb symptoms, such as difficulty using his thumb for 
prolonged periods or performing certain tasks such as 
removing bolts and twisting the lids of jars.  In 
consideration of his subjective symptoms, the veteran has 
been assigned a 10 percent evaluation.  However, the Board 
finds such subjective symptoms are adequately compensated by 
the 10 percent rating and that a higher evaluation is not 
warranted for functional impairment due to pain.  Thus, an 
initial rating in excess 10 percent for the veteran's right 
thumb disability is not warranted.

III.  Service connection for a left shoulder disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  
In this case, however, the veteran has not contended that his 
claimed left shoulder disability was incurred in combat 
service.  Thus, this provision is not for application.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

In Degmetich v. Brown, 104 F. 3d 1328, 1331-33 (1997), the 
Federal Circuit held that an award of service connection 
pursuant to 38 U.S.C.A. § 1131 requires proof of a current 
disability at the time of application.  See also Gilpin v. 
West, 155 F.3d 1353, 1355-6 (Fed. Cir. 1998) (noting that 
"[a] current disability cannot exist without some evidence 
of its existence"; therefore, an award of service connection 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.304(f) 
requires proof of a "current disability" and "current 
symptomatology").  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

As noted previously, the veteran must satisfy three elements 
for his claim of service connection for a left shoulder 
disability to be well grounded.  The first element that must 
be satisfied is competent medical evidence of a current 
disability in the form of a medical diagnosis.  In this case, 
that element is missing.

While the service medical records show an assessment of 
arthritis of both shoulders in 1987, X-ray examination was 
not conducted and subsequent X-ray and physical examinations 
have consistently failed to document left shoulder arthritis, 
or any other left shoulder disability.  While the Board 
recognizes that the veteran has testified that he continues 
to experience occasional left shoulder symptoms, in the 
absence of a post-service diagnosis of any underlying 
pathology, service connection is not warranted.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Therefore, in the absence of competent medical evidence 
presently demonstrating a current disability which is 
casually related to service, the Board must conclude that the 
claim of service connection for a left shoulder disability is 
not well grounded and must be denied.  38 U.S.C.A. § 5107.  
Since a well-grounded claim has not been submitted, VA is not 
obligated to assist the veteran in the development of facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a).  The Board 
also notes that she has not reported the existence of 
evidence that could serve to render his claim well grounded.  
Thus, there is no further duty to inform him of the evidence 
necessary to complete his application for such benefits.  38 
U.S.C.A. 5103.


ORDER

An initial compensable rating for chondromalacia of the right 
knee is denied.

An initial compensable rating for chondromalacia of the left 
knee is denied

An initial rating in excess of 10 percent for residuals of a 
chip fracture of the right thumb is denied.

Service connection for a left shoulder disability is denied.


REMAND

Regarding the issue of entitlement to an initial rating in 
excess of 10 percent for emphysema with asthma, the Board 
notes that since the veteran filed his original claim, the 
regulations pertaining to evaluation of the respiratory 
system were amended, effective October 7, 1996.  See 61 Fed. 
Reg. 46,720- 46,731 (Sept. 5, 1996) (codified at 38 C.F.R. § 
4.97).  The Court has held that where the law changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Moreover, when there is a change in the 
applicable legal criteria for adjudicating a claim, the 
veteran must be provided full notice of the changes so that 
prejudice does not result.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In this case, a review of the claims file indicates the RO 
has not yet considered the veteran's entitlement to an 
increased rating for emphysema with asthma under both the old 
and new criteria, nor has the veteran been provided notice of 
the amended regulations.  Also, the veteran has not yet been 
afforded a VA medical examination since the applicable 
criteria were amended.  The record indicates that his most 
recent VA examination for his respiratory disability was in 
March 1996.  Thus, a new examination is required.  Cf. Massey 
v. Brown, 7 Vet. App. 204 (1994).  

Regarding the claim for an initial rating in excess of 10 
percent for epididymitis, it is noted that the record 
assembled for appellate review may be incomplete.  
Specifically, it is noted that on fee basis medical 
examination in March 1996, the veteran reported he had 
upcoming surgery scheduled for epididymitis.  However, 
records of any such surgery have not been associated with the 
claims file and would certainly be pertinent to resolution of 
the issue on appeal.  

A noted above in the Introduction, by September 1996 rating 
decision, the RO granted service connection for subacromial 
supraspinatus tendonitis of the right shoulder and assigned 
an initial 10 percent rating.  In December 1996, the veteran 
disagreed with the initial 10 percent rating assigned by the 
RO.  As a statement of the case on this matter has not yet 
been issued, a remand for this action is necessary.   

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers who have treated his 
service-connected epididymitis and 
emphysema with asthma since March 1996.  
After securing the necessary 
authorizations for release of this 
information, the RO should obtain copies 
of all treatment records identified by 
the veteran (not already of record).

2.  The veteran should then be afforded a 
VA medical examination to determine the 
nature and severity of his service-
connected emphysema with asthma.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examination 
should include pulmonary function tests 
that document the following measurements:  
the percent of predicted value of Forced 
Expiratory Volume in one second (FEV-1), 
Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV- 1/FVC), and 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO (SB)).  The examiner should also 
comment on the manifestations of the 
veteran's disability, including whether 
the disability requires the use of 
inhalational or oral bronchodilator 
therapy, inhalational anti-inflammatory 
medication, or systemic corticosteroids 
and, if so, how often.  

3.  The veteran should also be afforded a 
VA urology examination to determine the 
nature and severity of his service-
connected epididymitis.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination of the veteran.  The 
examiner is requested to identify all 
symptoms attributable to the veteran's 
service-connected disability and comment 
on the severity of each symptom.  

4.  Then the RO should review the claims 
for increased initial ratings for 
emphysema with asthma and epididymitis.  
Specifically, the RO should consider the 
veteran's entitlement to an increased 
initial rating for emphysema with asthma 
under the new criteria pertaining to 
rating diseases of the respiratory system 
and apply the regulatory criteria most 
favorable to the veteran.  Karnas, 1 Vet. 
App. at 313.  If the benefits sought are 
not granted, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and an 
opportunity to respond.  

5.  The RO should also issue a statement 
of the case to the veteran and his 
representative addressing the issue of 
entitlement to an initial rating in 
excess of 10 percent for subacromial 
supraspinatus tendonitis of the right 
shoulder.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  This 
issue should be returned to the Board for 
appellate consideration, only if an 
appeal of this issue is perfected.  
38 U.S.C.A. § 7105.  

The case should then be returned to the Board for further 
consideration, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
Also, VBA Adjudication Procedure Manual, M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

